DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner acknowledges Applicant’s election of Group I (Claims 1-11 and 30-39) in the response filed 03/16/2022.  Examiner assumes this election is without traverse given that no arguments were presented.  
Claim Objections
Claims 30-39 are objected to because of the following informalities:  Claim 30 is objected to because it sets forth a computer control to image target tissue and apply ultrasonic energy.  However, the computer alone does not appear to image or apply the energy.  Examiner suggests amending the preamble to state “...that when executed by a processor of an ultrasound imaging and treatment system...” or something similar in nature.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Ultrasound Prevents Renal Ischemia-Reperfusion Injury by Stimulating the Splenic Cholinergic Anti-Inflammatory Pathway” to Gigliotti et al. “Gigliotti” in view of U.S. Publication No. 2016/0059044 to Gertner.  
As for Claims 1, 3-9, 11, 30 and 32-37, Gigliotti discloses a method for preventing renal ischemia-reperfusion injury (IRI) and/or mitigating an inflammatory condition including steps of imaging a target tissue region including spleen tissue and applying ultrasonic energy to spleen tissue to prevent AKI by creating an anti-inflammatory response (Abstract; Pages 1453-1454, 1457; Fig. 5 and corresponding descriptions).  Examiner notes that in order to prevent IRI, Gigliotti would appear to transmit ultrasound according to the claimed parameters in its Gigliotti explains that in one embodiment ultrasound may be applied a pulses (e.g. burst function) with mechanical index of 1.2 and a duration of 1 second once every 6 seconds for 2 minutes with a total ultrasound treatment time of about 5 minutes (Page 1457).  
However, it is not clear if the treatment is performed with an automatic sweep as claimed.  
Gertner teaches from within a similar field of endeavor with respect to ultrasonic treatment systems and methods (Abstract; Paragraphs [0312]-[0315]) where a 3D target region is identified in image data and a treatment plan is determined to best treat the target (Paragraphs [0074], [0082]-[0083], [0228], [0262]-[0263]).  In one embodiment, the treatment plan includes delivering ultrasound from outside the body from multiple directions to treat a “zone” in a pattern (Paragraphs [0232], [0236], [0369], [0384]).  Examiner notes that the pattern across the zone is considered to read on a sweep in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound treatment system and method described by Gigliotti to include a planning and treatment means described by Gertner in order to selectively apply the ultrasound energy at specifically planned targets in a pattern.  Such a modification would appear to enhance the treatment and improve patient safety and requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).   

As for Claims 2 and 31, Examiner notes that the total treatment time disclosed by Gigliotti is about 5 minutes which may be considered about 10 minutes in its broadest reasonable interpretation.  Moreover, it would have been obvious to a person skilled in the art to have increased the treatment time any amount in order to optimize the treatment.  
Gigliotti discloses the treatment applied to a mouse, Examiner notes that one skilled the art would recognize the progression of medical trials to a human subject.  Nonetheless, Gertner discloses applying the treatment to a human.  Thus, it would have been obvious to have implemented the modified method on a human in order to prevent/protect from IRI or mitigate an inflammatory condition.    

Claims 38-39 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gigliotti and Gertner as applied to claim 30 above, and further in view of U.S. Publication No. 2016/0300351 to Gazit and evidenced by NPL “Sonography of the Spleen” to Benter et al. “Benter”.  
With respect to Claims 38-39, Gigliotti and Gertner disclose an ultrasound imaging and treatment system, method and computer program configured to image spleen tissue as explained above.  Examiner notes that one skilled in the art would appreciate the conventional ultrasound imaging approach to image the spleen as evidenced by Benter (Page 1283 for example).  
However, the art of record does not appear to disclose a library or database configured to utilize a comparison or similarity algorithm to identify the spleen as claimed.  
Gazit teaches from within a similar field of endeavor with respect to medical image processing (Abstract) where a database (e.g. library) is utilized to automatically segment (e.g. identify) an organ in an image (Fig. 12 and corresponding descriptions).  Gazit explains where the organ may include the spleen (Paragraph [0223]).  
Accordingly, one skilled in the art would have been motivated to have further modified the ultrasound imaging and treatment computer system and method described by Gigliotti and Gertner to include a library database of images and an automatic segmentation algorithm Gazit in order to reduce the burden on an inexperienced sonographer and enhance the spleen identification.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2005/0043726 to McHale et al. which discloses an ultrasound treatment device where settings such as power density output, predicted power density at the treatment site, distance to the treatment site, treatment duration, modulation frequency, ultrasound frequency, etc. or combinations thereof are used to optimize the treatment (Paragraph [0179]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793